          Case 3:20-cv-00708-AJB-LL Document 5 Filed 04/23/20 PageID.2 Page 1 of 3




1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                          Case No.: 3:20-cv-00708-AJB-LL
     JOHN M. SHEA
12
     Inmate Booking No. 19770319,                           ORDER DISMISSING CIVIL
13                                         Plaintiff,       ACTION WITHOUT PREJUDICE
                                                            FOR FAILING TO PAY
14   v.                                                     FILING FEE REQUIRED
15                                                          BY 28 U.S.C. § 1914(a) AND/OR
     HERNANDEZ; NORTHROP;
                                                            FAILING TO MOVE TO PROCEED
16   GUZMAN,
                                                            IN FORMA PAUPERIS
17                                      Defendants.         PURSUANT TO
                                                            28 U.S.C. § 1915(a)
18
19
20           JOHN M. SHEA (“Plaintiff”), currently housed at the San Diego Central Jail
21   located in San Diego, California, and proceeding pro se, initially filed a civil rights action
22   in the Eastern District of New York on April 14, 2020. (ECF No. 1). On April 14, 2020,
23   United States District Judge Eric Komitee transferred this action to this Court on the
24   grounds that venue was improper in the Eastern District of New York. (ECF No. 2.)
25   I.      Failure to Pay Filing Fee or Request IFP Status
26           All parties instituting any civil action, suit or proceeding in a district court of the
27   United States, except an application for writ of habeas corpus, must pay a filing fee of


                                                        1
                                                                                    3:20-cv-00708-AJB-LL
         Case 3:20-cv-00708-AJB-LL Document 5 Filed 04/23/20 PageID.3 Page 2 of 3




1    $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
3    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
4    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a prisoner, and
5    even if he is granted leave to commence his suit IFP, he remains obligated to pay the
6    entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir.
7    2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1)
8    & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
9           Plaintiff has not prepaid the $400 in filing and administrative fees required to
10   commence this civil action, nor has he submitted a properly supported Motion to Proceed
11   IFP pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28
12   U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
13   II.    Conclusion and Order
14          For the reasons set forth above, the Court hereby:
15          (1)     DISMISSES this action sua sponte without prejudice for failure to pay the
16   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
17   28 U.S.C. §§ 1914(a) and 1915(a); and
18          (2)     GRANTS Plaintiff thirty (30) days leave from the date this Order is filed
19   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete
20   and file a Motion to Proceed IFP which includes a certified copy of his trust account
21   statement for the 6-month period preceding the filing of his Complaint. See 28 U.S.C.
22   § 1915(a)(2); S.D. Cal. CivLR 3.2(b).
23
24
25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50.
26   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to
27   proceed IFP. Id.


                                                         2
                                                                                           3:20-cv-00708-AJB-LL
       Case 3:20-cv-00708-AJB-LL Document 5 Filed 04/23/20 PageID.4 Page 3 of 3




1          IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
2    with this Court’s approved form “Motion and Declaration in Support of Motion to
3    Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or
4    complete and submit the enclosed Motion to Proceed IFP within 45 days, this action will
5    remain dismissed without prejudice based on Plaintiff’s failure to satisfy 28 U.S.C.
6    § 1914(a)’s fee requirements and without further Order of the Court.
7          IT IS SO ORDERED.
8    Dated: April 23, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                                   3
                                                                                3:20-cv-00708-AJB-LL
